                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA


Rodney R. Parker,                         )
                                          )
             Petitioner,                  )
                                          )         C/A No. 5:18-cv-1240-TLW
       v.                                 )
                                          )
Warden, Broad River Correctional          )
Institution,                              )
                                          )
             Respondent.                  )
__________________________________________)

                                      ORDER

      Petitioner Rodney R. Parker, proceeding pro se, filed this petition pursuant to

28 U.S.C. § 2254. ECF Nos. 1, 12. This matter now comes before this Court for review

of the Report and Recommendation (the Report) filed on July 20, 2018, by United

States Magistrate Kaymani D. West, to whom this case was previously assigned

pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(c), (D.S.C.). In

the Report, the Magistrate Judge recommends summarily dismissing the petition.

ECF No. 21. In response to the Report, Petitioner filed objections and a motion to

dismiss. ECF Nos. 23, 25, 26. This matter is now ripe for disposition.

      The Court is charged with conducting a de novo review of any portion of the

Magistrate Judge’s Report and Recommendation to which a specific objection is

registered, and may accept, reject, or modify, in whole or in part, the
recommendations contained in that report. 28 U.S.C. § 636. In conducting its review,

the Court applies the following standard:

      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections . . . . The Court is not bound
      by the recommendation of the magistrate judge but, instead, retains
      responsibility for the final determination. The Court is required to make
      a de novo determination of those portions of the report or specified
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections
      are addressed. While the level of scrutiny entailed by the Court’s review
      of the Report thus depends on whether or not objections have been filed,
      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

       In light of the standard set forth in Wallace, the Court has reviewed, de novo,

the Report, the applicable law, the objections, and the relevant filings. As noted in

the Report, Petitioner acknowledges that he has not exhausted the issues alleged in

the instant petition by allowing the state court to fully review and resolve them. ECF

No. 12 at 5–10. In addition, his objections, motion, and additional filings do not state

that he has now exhausted his state court remedies, and they do not give this Court

a basis upon which to reject the Magistrate Judge’s conclusions. Further, Petitioner’s

motion pursuant to Rule 12 states no factual or legal basis to vacate his conviction.

      Therefore, the Court accepts the Magistrate Judge’s careful factual and legal

analysis concluding that Petitioner has not exhausted his remedies because the
claims asserted were not presented to the state’s highest court. ECF No. 21. Further,

the Court adopts the Magistrate Judge’s conclusion that amendment would not cure

the deficiencies of the amended petition, and, therefore, this case should be dismissed.

See Slayton v. Smith, 404 U.S. 53, 54 (1971). However, the Court concludes that this

case should be dismissed without prejudice to give the Petitioner an opportunity to

file a habeas action as to any issues that he is able to exhaust in state court. Thus,

after careful consideration, IT IS ORDERED that the Report, ECF No. 21, is

ACCEPTED. For the aforementioned reasons, the Petitioner’s Objections, ECF Nos.

23, 25, are OVERRULED, and Petitioner’s motion to dismiss, ECF No. 26, is

DENIED. The Amended Petition, ECF No. 12, is hereby DISMISSED without

prejudice.

      The Court has reviewed this Petition in accordance with Rule 11 of the Rules

Governing Section 2254 Proceedings. The Court concludes that it is not appropriate

to issue a certificate of appealability as to the issues raised herein. Petitioner is

advised that he may seek a certificate from the Fourth Circuit Court of Appeals under

Rule 22 of the Federal Rules of Appellate Procedure.

      IT IS SO ORDERED.


                                               s/Terry L. Wooten____________
                                               Senior United States District Judge
April 18, 2019
Columbia, South Carolina
